Case 2:19-cv-00471-GW-GJS Document 43 Filed 03/04/20 Page 1 of 3 Page ID #:818




 1 Darren M. Richie (SBN 316116)
 2 darren@richielitigation.com
   Antonio Castillo, III (SBN 276891)
 3 antonio@richielitigation.com
 4 RICHIE LITIGATION, P.C.
   US Bank Tower, 67th Floor
 5 633 W. 5th Street, Suite 6780
 6 Los Angeles, California 90071
   213.265.7888 | 844.314.1380
 7
 8 Attorneys for Plaintiff: GRANT VALENCIA
 9                           UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     GRANT VALENCIA, an individual,            Case No. 2:19-CV-00471-GW-GJS
12
                                               Assigned for All Purposes to:
13              Plaintiff,                     Hon. George H. Wu
       v.
14
                                               PROOF OF SERVICE
15 LOS ANGELES COUNTY SHERIFF’S
   DEPARTMENT, a public entity and law         Action Filed: December 14, 2018
16
   enforcement agency; COUNTY OF LOS
17 ANGELES, a public entity; KENNETH
   COLLINS, an individual; and DOES 1
18
   through 50 inclusive,
19
20             Defendants.

21
22
23
24
25
26
27
28
                                           1
                                    PROOF OF SERVICE
Case 2:19-cv-00471-GW-GJS Document 43 Filed 03/04/20 Page 2 of 3 Page ID #:819




 1                                  PROOF OF SERVICE

 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
         I am employed in the County of Los Angeles, State of California. I am over the
 4 age of 18 and not a party to the within action. My business address is U.S. Bank
              th              th
 5 Tower – 67 Floor, 633 W. 5 Street, Suite 6780, Los Angeles, California 90071.
 6 On March 4, 2020 I served the following document described as:
 7
   NOTICE OF APPEAL FROM A JUDGMENT OR ORDER OF A
 8 UNITED STATES DISTRICT COURT
 9
     REPRESENTATION STATEMENT
10
11 on all interested parties in this action by placing [X] a true copy [ ] the original
   thereof enclosed in sealed envelopes addressed as follows:
12
13                                    SEE SERVICE LIST

14 [ ]      (BY MAIL, FRCP Rule 5(b)(2)(C)) I am readily familiar with the
15 firm’s practice for collection and processing correspondence for mailing. Under that
   practice, this document will be deposited with the U.S. Postal Service on this date
16 with postage thereon fully prepaid at Los Angeles, California in the ordinary course
17 of business. I am aware that on motion of the party served, service is presumed
   invalid if postal cancellation date or postage meter date is more than one day after
18 date of deposit for mailing in affidavit.
19
   [X]    (BY ELECTRONIC SERVICE, FRCP Rule 5(b)(2)(E)) I caused said
20 document(s) to be transmitted via Electronic Service to the receipts listed in the
21 service list at their corresponding electronic mail accounts.
22 [X] (FEDERAL) I declare that I am employed in the office of a member of the
23 bar of this Court at whose discretion the service was made.
24 Executed on March 4, 2020 at Los Angeles, California.
25
26
27                           __________________________
                                   Bryan Fernandez
28
                                                2
                                         PROOF OF SERVICE
Case 2:19-cv-00471-GW-GJS Document 43 Filed 03/04/20 Page 3 of 3 Page ID #:820




 1                               SERVICE LIST

 2 Laura E. Inlow, Esq.
   laura.inlow@cdiglaw.com
 3 COLLINSON, DAEHNKE, INLOW & GRECO
 4 21515 Hawthorne Blvd., Suite 800
   Torrance, California 90503
 5 Tel: (424) 212-7777
 6 Fax: (424) 212-7757
   Attorneys for Defendant COUNTY OF LOS ANGELES (also erroneously named
 7 herein at Los Angeles County Sheriff’s Department
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
                                   PROOF OF SERVICE
